Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Specification
1)   Reproduction 1.2 is inaccurately described as a bottom view; whereas, reproduction 1.6 is correctly identified as the bottom view. Therefore, for accuracy, the description of reproduction 1.2 should be amended to read:
--   1.2 : Back   --
2)   The sentence following the listed reproduction descriptions reading [The main body of this design is a cylinder; there is a circular protrusion on the top side of the main body, and there is a rounded rectangle in front, left and right side respectively.] should be deleted because it is extraneous information which adds no new information to the claimed design. No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II.
3)   For proper form (37 CFR 1.153; 37 CFR 1.1025), the second sentence of the claim statement reading [Application for overall protection for industrial design(s) as shown and described.] should be deleted. Therefore, the claim statement should read in its entirety:
--   CLAIM: The ornamental design for an intelligent sweeping robot as shown and described.   --
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 USC § 133).
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will
be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss
the merits of the application with applicant’s representative if the representative is not registered to
practice before the USPTO. Appointment as applicant’s representative before the International Bureau
pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such
representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic
entity must be represented by a patent attorney or agent registered to practice before the USPTO.
Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice
before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of
attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80
“Power of Attorney to Prosecute Applications Before the USPTO’, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered
practitioner not of record provided the registered practitioner can show authorization to conduct an
interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A)
(available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit
forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate
by telephone, it is suggested that such person email the examiner at kimberly.barnes@uspto.gov to
arrange a time and date for the telephone interview. Please include proposed days and times for the
proposed call. When proposing a day/time for the interview, please take into account the examiner's work
schedule indicated in the last paragraph of this communication. The email should also be used to
determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439
“Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization
for Internet Communications” may be used to provide such authorization and is available at the USPTO
web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable
ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO
Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte
Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
	o  https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m. eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent
Center. Unpublished application information in Patent Center is available to registered users. To file and
manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a
patent attorney or agent registered to practice before the United States Patent and Trademark Office) or
by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See
37 CFR 1.33(b).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921